 Case 1:17-cv-00412-LPS Document 20 Filed 10/25/19 Page 1 of 2 PageID #: 348



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

BRISTOL-MYERS SQUIBB COMPANY and                 )
PFIZER INC.,                                     )
                                                 )
                                                 ) C.A. 17-cv-374-LPS
              Plaintiffs,                        )
                                                 ) (Consolidated)
                    v.                           )
                                                 )
                                                 )
AUROBINDO PHARMA USA INC., et al.,               )
                                                 )
             Defendants.                         )
BRISTOL-MYERS SQUIBB COMPANY and                 )
PFIZER INC.,                                     )
                                                 )
                                                 ) C.A. 17-cv-412-LPS
              Plaintiffs,                        )
                                                 )
                    v.                           )
                                                 )
                                                 )
ZYDUS PHARMACEUTICALS (USA) INC.,                )
                                                 )
              Defendant.                         )


                         STIPULATION AND ORDER OF DISMISSAL

       Plaintiffs Bristol-Myers Squibb Company and Pfizer Inc., and Defendant Zydus

Pharmaceuticals (USA) Inc., by their respective undersigned counsel, hereby STIPULATE and

AGREE as follows:

       1.     All claims and counterclaims, defenses, motions and petitions asserted in this

Action are dismissed without prejudice;

       2.     Each party shall bear its own costs and attorneys’ fees with respect to the matters

dismissed hereby;

       3.     The parties each expressly waive any right to appeal or otherwise move for relief

from this Stipulation and Order;
 Case 1:17-cv-00412-LPS Document 20 Filed 10/25/19 Page 2 of 2 PageID #: 349



       4.      This Court retains jurisdiction over the parties for purposes of enforcing this

Stipulation and Order; and

       5.      This Stipulation and Order shall finally resolve the Action between the parties.



 Dated: October 25, 2019                         Respectfully submitted,

 FARNAN LLP                                      PHILIPS, GOLDMAN, McLAUGHLIN
                                                 & HALL

 /s/ Michael J. Farnan                           /s/ John C. Phillips, Jr.
 Joseph J. Farnan, Jr. (Bar No. 100245)          John C. Phillips, Jr. (Bar No. 110)
 Brian E. Farnan (Bar No. 4089)                  David A. Bilson (Bar No. 4986)
 Michael J. Farnan (Bar No. 5165)                1200 North Broom Street
 919 N. Market Str., 12th Floor                  Wilmington, DE 19806-4204
 Wilmington, DE 19801                            Tel: (302) 655-4200
 Tel: (302) 777-0300                             Fax: (302) 655-4210
 Fax: (302) 777-0301                             jcp@pgmhlaw.com
 farnan@farnanlaw.com                            dab@pgmhlaw.com
 bfarnan@farnanlaw.com
 mfarnan@farnanlaw.com                           Attorneys for Defendant

 Attorneys for Plaintiffs



IT IS SO ORDERED this ______ day of __________, 2019.



                                               ______________________________________
                                                    The Honorable Leonard P. Stark




                                                 2
